Citation Nr: 1444745	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus type II, including as due to herbicide exposure.

3.  Entitlement to service connection for residuals of thyroid removal, including as due to herbicide exposure.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of those proceedings is of record.

The Veteran has submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration since the most recent statement of the case.  Therefore, the Board may properly consider such newly received evidence.  38 C.F.R. § 20.1304(c).

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset during service.

2.  The evidence is in relative equipoise as to whether the Veteran was exposed to herbicides during service.

3.  The Veteran has been diagnosed with diabetes mellitus type II that is compensably disabling.

4.  The Veteran's hypothyroidism, which necessitated a thyroid removal, was not present during service or for several years thereafter and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for diabetes mellitus, type 2 have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for residuals of thyroid removal have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107(a)-(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A June 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA has not made reasonable efforts to obtain.

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including a physician's statement linking hypothyroidism to Agent Orange exposure.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims including evidence of exposure to herbicides and acoustic trauma during service.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

1.  Bilateral Hearing Loss

The Veteran has been diagnosed with bilateral sensorineural hearing loss for VA compensation purposes.  He maintains that this condition is due to acoustic trauma from aircraft noise during service.  

During his hearing the Veteran described his duties working around aircraft engine noise during service.  He also related that his VA doctor told him that the hearing protection he wore during service was "not worth even having."  The Veteran denied any significant noise exposure following service. 

STRs indicate that the Veteran's hearing was within normal limits at separation.  However, the Veteran's hearing test results were noticeably worse at all decibel levels at separation relative to his induction test results.  These results reflect that the Veteran's hearing loss began during service.  Because the Veteran has bilateral hearing loss for VA compensation purposes, see 38 C.F.R. § 3.385, service connection is warranted.

2.  Diabetes Mellitus, Type II

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

June 2011 VA treatment records show the Veteran has been treated with Metformin for his diabetes mellitus, making the condition compensably disabling under the criteria contained in Diagnostic Code 7913.  38 C.F.R. § 4.119.  

The Veteran has testified under oath that during service he personally handled barrels that he was told were filled with Agent Orange, that he saw spraying of what he believed to be Agent Orange, and that he saw barrels leaking at some point.  The Board finds his testimony credible and therefore exposure is conceded and service connection is warranted. 

3.  Residuals of Thyroid Removal

The Veteran has testified that he was diagnosed with hypothyroidism at some point around 1979 and subsequently underwent thyroid removal shortly thereafter at the VA Medical Center (VAMC) in Durham, North Carolina.  He has also stated that his hypothyroidism is due to herbicide exposure based on what he was told by doctors at the time of his thyroid removal.

Hypothyroidism is not a condition for which presumptive service connection due to herbicide exposure is available.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  However the condition may still warrant service connection if the requirements of 38 C.F.R. § 3.303 are met. 

STRs do not show any complaint, diagnosis or treatment for hypothyroidism during service.  

VA attempts to retrieve the medical records related to the Veteran's thyroid removal resulted in a formal finding of unavailability, due to the Durham VAMC having no records of the Veteran as a patient.  

Private treatment records from April 1983 indicate the Veteran's thyroid was treated in 1979 and that he responded very well following the treatment.

While the Board does not doubt that the Veteran had a thyroid removal procedure, he has not reported that his condition began during or within a year of separation, or that he was exposed to radiation during service.  The possibility that the Veteran was told that his hypothyroidism is due to Agent Orange exposure, the National Academy of Sciences has not identified hypothyroidism as a condition associated with exposure to herbicides.  In the absence of a medical opinion explaining the connection, the preponderance of the evidence does not indicate a link between the Veteran's hypothyroidism and herbicide exposure.  Further, there is no medical opinion of record or other indication linking the Veteran's hypothyroidism to service on a direct basis.  Accordingly, service connection is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for diabetes mellitus, type 2 is granted.

Service connection for residuals of thyroid removal is denied.

REMAND

At his March 2014 Board hearing, it was decided that the Veteran's March 2010 correspondence constituted a notice of disagreement as to the issue of service connection for tinnitus.  As the RO has not yet issued the Veteran a Statement of the Case (SOC) with respect to this claim, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC concerning his claim for service connection for tinnitus.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


